DETAILED ACTION
Response to Amendment

1. This is in reply to an application filed on 01/26/2021. Claims 1-20 are pending examination.
2. The present application, filed on or after March 16, 2013, is being examined under 
     the first inventor to file provisions of the AIA .
3. The 112(b) rejection for claims 5-6, and 15-16 with withdrawn.
4.  Claims 1, 5-6, 11-12, and 15-16 are amended.
5.  Claims 1-20 are submitted for examination.
6.  Claims 1-20 are rejected.
7.  The Examiner would like to point out that this action is made final (See MPEP 
      706.07a).
8.
Applicant’s Argument:
On pages 6-9 of the Remarks/Arguments, Applicant argues that:
1. Kong does not teach content protection data associated with a data file.
2. Kong does not teach determining whether the content protection data is stored in a local data memory.
3. Eytan fails to disclose verifying whether the content protection data is associated with the authenticated data file by processing a data structure of the content protection data.

5. Wu does not disclose that content protection data associated with the data file to central processor is stored in a predetermined location of an IPv6 data format.


9.
Response to Argument: 
Examiner respectfully disagrees with Applicant’s arguments because:
In response to argument No. 1, Kong substantially teaches a client may download a file, wherein the client creates a signature identifier based on a signature information of the file, wherein the signature information is computable field of the file features, wherein the computable information such as hash value [0124-0132]. Note content protection data can be part of the file, generated from the file, extracted from the file, or obtained from the file (See the specification of the instant application par 0012, 0025). 
In response to argument No. 2, Kong substantially teaches the client judges based on a list of known program files stored in the client (i.e. local memory) whether each program file is local known program file to ensure the security of a local program [0125]. Note determining whether the program file is stored in a local memory, is equivalent to determining whether the signature identifier is stored in the local memory since the signature identifier represents the features of the file.    
In response to argument No. 3, Eytan substantially teaches a server my verify that the characteristics of the data file correspond to reference characteristics of a data file having the same file extension, wherein the characteristics of the data file such as structure, format, or header information of the data file [0054]). 
In response to argument No. 4, Kong substantially teaches determining if the content protection data is not stored in a local data memory (see Kong [0125]), and further Clothier substantially teaches comparing a received checksum with stored checksums of files stored on a client, and when the checksum doesn’t match any of the stored checksums, then the file will be requested and installed on the client [0059]. 
In response to argument No. 5, Kong substantially teaches after generating the signature identifier of the unknown program file, the client sends a query request to a server end, wherein the query request carries the signature identifier of the unknown program file and a part or all of the file features of the unknown program file [0133], and further Wu substantially teaches a device is communicating with an authentication server via IPv6 address [0062]. Note according to the specification of the instant application the content protection data can be inserted into a predetermined location such as one or more predetermined fields of an IPv6 data frame header or payload or in other suitable manners (see par 0017, 0027-0028 of the instant application), so the specification of the instant application asserted that the predetermined location can be one or more locations of the IPv6 packet (i.e. header, payload or a combination of both). Thus the combination of Kong, Eytan, Clothier and Wu teaches the above limitations. 

10.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 7, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kong et al. US 20160119375 (hereinafter Kong).
Regarding claim 1 Kong teaches a system for optimization of data transmission, comprising: a content protection extraction system configured to operate on a remote processor and to extract content protection data associated with a data file and to transmit the content protection data to a central processor; and a content protection confirmation system configured to operate on the central processor and to receive the content protection data and to verify whether the content protection data is associated with an authenticated data file (Kong teaches a client may extract a signature of a program file, generate a signature identifier such as a digest value, and send the digest 
Regarding claim 3 Kong teaches the system of claim 1 wherein the content protection confirmation system is configured to verify whether the content protection data is associated with the authenticated data file by determining whether the content protection data is stored in a local data memory (Kong teaches may verify that the program file is malicious or not based on matching the signature identifier of the file program with information in a local database [0134-0136]). 
Regarding claim 7 Kong teaches the system of claim 1 wherein the content protection extraction system is configured to extract the content protection data associated with the data file by generating a hash of the data file [0131-0133]. 
In response to Claim 11: Rejected for the same reason as claim 1, however claim 1 does not recite using fast proof of non-existence process (Kong substantially teaches after generating the signature identifier of the unknown program file, the client sends a query request to a server end. Therein, the query request carries the signature identifier of the unknown program file and a part or all of the file features of the unknown program file [0133], wherein the server matches the signature identifier in a database [0134-0135]. Note the server performs the matching faster that the client (i.e. fast), and it does receive and match the signature identifier instead of receiving and matching the file itself (i.e. proof of non-existence process).

In response to Claim 13: Rejected for the same reason as claim 3
In response to Claim 17: Rejected for the same reason as claim 7

11.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8,12, 18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kong as mentioned above, and further in view of Eytan et al,. US 20150205964 (hereinafter Eytan).

Regarding claim 2 Kong teaches the system of claim 1. Kong does not teach wherein the content protection confirmation system is configured to verify whether the content protection data is associated with the authenticated data file by processing a data structure of the content protection data. Eytan substantially teaches a server my 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kong such that the invention further includes the content protection confirmation system is configured to verify whether the content protection data is associated with the authenticated data file by processing a data structure of the content protection data. One would have been motivated to do so to verify that the data file is what it claims to be [0054].
Regarding claim 8 Kong teaches the system of claim 1 wherein the content protection extraction system is configured to extract the content protection data associated with the data file from a predetermined location in the data file (Eytan teaches a server my verify that the characteristics (e.g., structure, format, header information, etc.) of the data file correspond to reference characteristics of a data file having the same file extension [0054]).
In response to Claim 12: Rejected for the same reason as claim 1 and 2. 
In response to Claim 18: Rejected for the same reason as claim 8


12.
Claims 4-6, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kong as mentioned above, and further in view of Clothier et al,. US 20170308367 (hereinafter Clothier).

Regarding claim 4 Kong teaches the system of claim 1 wherein the content protection confirmation system is configured to request the data file associated with the content protection data if the content protection data is not stored in a local data memory. Clothier substantially teaches comparing a received checksum with stored checksums of files stored on a client, and when the checksum doesn’t match any of the stored checksums, then the file will be requested and installed on the client [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kong such that the invention further includes request the data file associated with the content protection data if the content protection data is not stored in a local data memory. One would have been motivated to do so to add the missing file to the local memory (i.e. keep the memory up-to-date with files and their checksums) [0059]. 
Regarding claim 5 Kong teaches the system of claim 1 wherein the content protection confirmation system is configured to request the data file associated with the content protection data if the content protection data is not stored in a local data memory device and to process the data file to determine whether the data file is infected with malware (Kong teaches a client may extract a signature of a program file, generate a signature identifier such as a digest value, and send the digest value to a server, wherein the server to determine whether the program file is malicious based on the signature identifier [0125-0137], and fig. 1-3, and further Clothier teaches comparing a received checksum with stored checksums of files stored on a client, and when the 
Regarding claim 6 Kong teaches the system of claim 1 wherein the content protection confirmation system is configured to request the data file associated with the content protection data if the content protection data is not stored in a local data memory, to determine whether the data file is infected with malware, and to store the data file and the associated content protection data in a local data memory device (Kong teaches a client may extract a signature of a program file, generate a signature identifier such as a digest value, and send the digest value to a server, wherein the server to determine whether the program file is malicious based on the signature identifier [0125-0137], and fig. 1-3, and further Clothier teaches comparing a received checksum with stored checksums of files stored on a client, and when the checksum doesn’t match any of the stored checksums, then the file will be requested and installed on the client [0059]).
In response to Claim 14: Rejected for the same reason as claim 4
In response to Claim 15: Rejected for the same reason as claim 5
In response to Claim 16: Rejected for the same reason as claim 6


13.


Claims 9-10, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kong as mentioned above, and further in view of Wu et al,. US 20190104409 (hereinafter Wu).

Regarding claim 9 Kong teaches the system of claim 1 wherein the content protection extraction system is configured to transmit the content protection data associated with the data file to the central processor (Kong teaches a client may extract a signature of a program file, generate a signature identifier such as a digest value, and send the digest value to a server, wherein the server to determine whether the program file is malicious based on the signature identifier [0125-0137], and fig. 1-3, wherein the client and the server are connected remotely [0105]). Kong does not teach two entities to communicate via IPv6. Wu substantially teaches a device is communicating with an authentication server via IPv6 address [0062]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kong such that the invention further includes two entities to communicate via IPv6. One would have been motivated to do so because IPv6 has more efficient routing than IPv4.
Regarding claim 10 Kong teaches the system of claim 1 wherein the content protection confirmation system is configured to receive the content protection data in a predetermined location of an IPv6 data frame using a network interface device and to verify whether the content protection data is associated with the authenticated data file using the network interface device (Kong teaches a client may extract a signature of a program file, generate a signature identifier such as a digest value, and send the digest value to a server, wherein the server to determine whether the program file is malicious based on the signature identifier [0125-0137], and fig. 1-3, wherein the client and the 
In response to Claim 19: Rejected for the same reason as claim 9
In response to Claim 20: Rejected for the same reason as claim 10





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayoub Alata whose telephone number is (313) 446-6541. The examiner can normally be reached on M-F: 8:00am-4:30pm.

/AYOUB ALATA/Primary Examiner, Art Unit 2494